Citation Nr: 0720049	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-15 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including depression and post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active military service from May 1956 to May 
1962.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran requested a hearing before a local Hearing 
Officer, and an August 2004 RO letter informed him that his 
hearing was scheduled for September 20, 2004.  But in a 
letter that same month, submitted through his representative, 
the veteran withdrew this hearing request.

Unfortunately, additional development is needed before 
deciding the veteran's claim.  So the Board is remanding his 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify him if further action is 
required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2006); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996).

Records show the veteran received in-patient psychiatric 
treatment at Brook Lane Psychiatric Center in Hagerstown, MD, 
in July 1987 and again in October 1988.  The initial 
screening diagnosis in 1987 was panic disorder and schizoid 
personality, but the discharge diagnosis was dysthymic 
disorder.  The records of his subsequent treatment in October 
1988, however, show a diagnosis of schizophrenia, 
paranoid type.

In response to the RO's request for records concerning the 
veteran, his private psychiatrist, Dr. Lai, reported in a 
February 2002 letter that the veteran's traumatic experiences 
did not become apparent until he felt more comfortable in 
sharing them.  At that time, he reported that, while in 
Korea, he worked as a Central Intelligence Agency (CIA) 
operative and was exposed to many dangerous situations.  Dr. 
Lai diagnosed the veteran with PTSD, delayed onset, in 
addition to the dysthymic disorder and schizophrenic 
disorder.

The veteran asserts that his stressors occurred while serving 
in Korea from November 1959 to November 1960.  His written 
submissions reflect that, during his tour in Korea, he was 
required to work long hours installing sensitive telephone 
equipment, often in sensitive locations under clandestine 
circumstances, in addition to his duties as a regular 
soldier.  He asserts that he performed those duties under CIA 
auspices.  He says the stress of the long hours, not being 
able to reveal his activities even to his wife, and the 
general turmoil present in Korea at the time made him very 
suspicious and distrustful.

The two other specific stressors the veteran reports are:  
after a student riot in April 1960, he and some other 
soldiers had to go into Seoul, Korea, to perform work on 
telephone equipment, and they saw first-hand the Korean 
citizens wounded or injured in the riots.  The veteran claims 
he heard them wailing - presumably from pain.  Later, when a 
curfew siren sounded, Koreans rushed the vehicle they were in 
and tried to get in.  They pushed them away and returned to 
post unharmed.  The last stressor is that, while at the Haun 
River to dispose of spent batteries, he saw dead Eurasian 
babies floating in the river.  He reportedly was told that 
was a normal occurrence, as the Koreans did not care for 
mixed-blooded babies.

The veteran's service personnel records reflect that he did 
in fact work as an operations and maintenance person for the 
EUSA Telephone Exchange.  His records also reflect that he 
was issued, or allowed to retain, a top secret security 
clearance in August 1961 after completion of a formal 
background investigation.  So it appears that his military 
duties involved work with and on sensitive equipment, at a 
minimum.  Further, his final performance evaluation or 
recommendation concerning his tour in Korea contains discreet 
comments about his duties.  Two phrases, in particular, are 
worth noting:  "this small force was able to perform both 
its assigned mission and the extra required tasks so as to 
bring credit . . .; and, "[h]is . . . sense of 
responsibility was manifested by his frequent long periods of 
extra duty."  (Emphasis added).  These statements could be 
referring to the extra, sensitive work the veteran alluded to 
that induced his stress, though not necessarily for or under 
the CIA.  So research of his unit's history reports may well 
include information on the local unrest and any impact on his 
unit's operations.  

In June 2003, the RO sent a letter to the U. S. Army and 
Joint Services Records Research Center (JSRRC) (then named 
the Center for Unit Records Research) to attempt to verify 
the veteran's alleged stressors.  But, inexplicably, the RO 
asked JSRRC to confirm he had been treated at Brook Lane, 
when the records of that treatment already had been provided 
by Dr. Lai.  So another inquiry to JSSRC, concerning the 
events it might have information concerning, is required.



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Ask the JSRRC to research available 
records for any unit historical, 
operations, or other reports related to 
the 304th Signal Battalion, 57th Signal 
Company (both US Army Signal Corps), for 
April and May 1960.  Ask the JSRRC to 
report any information related to civilian 
unrest among the population of the 
Republic of Korea, the Korean Government's 
response, and whether there was any 
involvement of or impact on the 304th 
Signal Battalion and/or the 57th Signal 
Company.

2.  If any of his claimed stressors are 
confirmed, schedule the veteran for 
psychological and psychiatric examinations 
to determine whether he has PTSD (according 
to DSM-IV) and/or any other psychiatric 
disorder (e.g., paranoid-type 
schizophrenia, depression/dysthymic 
disorder) as a result of his service in the 
military - and, in particular concerning 
the PTSD, as a result of a confirmed 
stressor.  Remind the examiner that only a 
confirmed stressor can serve as a basis for 
the diagnosis of PTSD.  All necessary 
diagnostic testing and evaluation needed to 
make this important determination should be 
performed.  The examiners should also 
review the claims file for the veteran's 
pertinent medical and other history, 
including a complete copy of this remand.  
If PTSD is found, the specific stressor(s) 
should be set forth, to include whether in-
service or thereafter.  If other 
psychiatric pathology is present, the 
etiology should be described to the extent 
possible.  To the extent a determination 
cannot be made without resort to 
speculation, that too should be noted in 
the examination reports.

3.  Then readjudicate the veteran's claim 
in light of the additional evidence.  If 
his claim is not resolved to his 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required.  He has the right to submit 
additional evidence and argument concerning the claim the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



